Per Curiam,
Thomas Anderson obtained insurance upon his own life in the company defendant in 1890. In 1891 he transferred his policies to Anthony J. Clifford as collateral security for certain debts due by him to Clifford. A few months later Anderson died. Letters of administration upon his estate were obtained by Clifford, his creditor, who thereupon brought this suit. The defence taken is that Clifford holds these policies as the assignee of the decedent and not as his administrator, and for this reason we are asked to overturn the judgment.
The court below had, as we now have, ample power to allow such amendment as may be necessary to protect the defendant from further liability on this policy. We are by no means sure that any amendment is needed, but as the plaintiff asks to be allowed to describe himself as also the assignee of Anderson, and as such amendment will remove any possible objection to the judgment, we will allow the amendment and affirm the judgment.